DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uemure et al. (EP 0 947 296 B1) in view of Sueyoshi et al. (JP 2002-283274 A) and Wood (US 2,995,327).
Regarding Claim 8, Uemure discloses a robot gravity balancer comprising: a tubular housing (4) of which both ends in a direction of a longitudinal axis are closed by end plates (see Fig. 1, showing two end plates, 8 and an unnumbered plate on the left side of the figure) having through-holes (see Fig. 1, showing a through hole 38 in the left side end plate as the figure is oriented, and an unnumbered through-hole for accepting a tubular rod support 9 on end plate 8), wherein each of the end plates has at least one of the through-holes (see Fig. 1, showing that each end plate has its own through-hole).
A movable member (6) housed inside the housing so as to be movable in the direction of the longitudinal axis (see Fig. 1). 
A compression spring (7a, 7b) disposed between the movable member and one of the end plates (see Fig. 1).
An elongated rod (5) that is capable of being passed through the through-holes of both of the end plates (see Fig. 1, showing that based on the respective diameters of the two through-holes and the rod, that the rod would be capable of being passed through both of the through-holes), and that is disposed in a state of having one end detachably mounted on the movable member (see Fig. 1, showing a detachable attachment using fastener 28) and the other end protruding to an outside of the housing (see Fig. 1, showing the other end protruding from the right side of the housing), regardless of which of 
Wherein the robot gravity balancer is disposed between a first member (3) and a second member (1) of a robot (see [0005]), the second member being provided so as to be swingable around a predetermined swing axis (Q) relative to the first member (see Fig. 2).
Uemure does not discloses a temporary fixing mechanism having two screw holes on the end plate and two bolts. However, Sueyoshi teaches a similar robot balancing device having a temporary fixing mechanism (10a, 10b, 12, 13) by which a position of the movable member (7) along the longitudinal axis is temporarily fixed in a state where the compression spring is compressed (see Fig. 2; see also [0007] of the translation, teaching that installation of the temporary fixing mechanism prevents the robot arm from falling when the motor has been removed, accordingly the movable member is temporarily fixed) having a single screw hole on the end plate (see Fig. 2, showing that the screw passes through the end plate, and accordingly the end plate has a screw hole). Where the bolt is capable of being fastened to the screw hole (see [0007] of the translation, disclosing that the bolt is fastened to the screw hole through fixing jig 13).
Wherein the bolt fastened to the screw hole detachably contacts on the movable member (see Fig. 2, showing that the bolt contacts the movable member through the screw hole of the movable member, and detachably coupled), such that the movable member is temporarily fixed at a predetermine position (see [0007] disclosing immobilizing the moving member using the fixing mechanism).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed in invention to provide the robot gravity balancer disclosed in Uemure with the temporary fixing mechanism taught in Sueyoshi to allow for removal of the motor, such as to replace or repair a faulty motor, without the robot arm inadvertently moving (see [0007] of the translation) 
Further, Wood teaches a similar balancing device (see Fig. 1) having an end plate (54) with at least two screw holes set at an equal radial distance from an axial center of the balancing device (see Figs. 3 and 6, showing at least two bolts 62 and accordingly at least two screw holes) and at least two bolts (see Figs. 3 and 6, showing at least two bolts) for adjusting the location of a moveable stop (76) that is used to limit the travel distance of a movable member (18). Further, the moveable stop based on the length of the screws would be capable of being moved to a position that would completely immobilize the movement of the movable member.
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily realized that the at least two fixing bolts taught in Wood should be applied to the fixing mechanism of the Combination to improve the fixation of the moveable member, since more screws could be used to hold the moveable member against a greater force, or alternatively smaller bolts could be used to support the same amount of force, and further that multiple bolts would provide improved safety through redundancy since the extra bolts could be used to compensate for a bolt that fails or is not properly installed. Further, based on the structure of Uemure (see Fig. 1) a fixing bolt would have to be attached at a location radially offset from the axial center of the end plate since the connection of the elongated rod with the movable member would interfere with a radially centered attachment. If only a single fixing bolt were to be utilized in a such a manner, this would result in a bending moment between the elongated rod and the bolt since the path of the two forces (i.e. along the elongated rod and along the bolt) would be radially offset from one another, which would result in the elongated rod and/or bolt bending under a sufficiently strong force. If two bolts were used as taught in Wood with the bolts being located an equal radial distances from the axial center of the balancing 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the temporary fixing mechanism of the robot gravity balancer suggested by the Combination with at least two bolts and at least two screw holes that are located an equal radial distances from the axial center of the gravity balancer as taught in Wood to provide improved safety and improved load capabilities of the temporary fixing mechanism, while avoiding subjecting the elongated rod and/or bolt to a bending moment.

Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9 are allowed.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Page 10 Lines 11-17: Applicant argues that the newly amended claim language for Claim 8 is not taught by Woods, and accordingly that Claim 8 should be allowable. This is not persuasive. As set forth in the rejection of Claim 8 above, the newly amended limitation is taught in the Sueyoshi reference which uses a single screw that detachably contacts the movable member, and there Wood is merely being used to show the use of at least two screws for creating a fixing member. Please see above for a detailed mapping of the claim language.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658